Appeal from an order of the Special Term of the Supreme Court dismissing a writ of habeas corpus. AppeEant is confined by virtue of a commitment from the Court of General Sessions of the City of New York showing that he was convicted on March 15, 1932, by confession of the crime of attempted forgery, second degree; that an information was thereafter lodged against him, pursuant to section 1943 of the Penal Law, accusing him of having been previously convicted four times of certain felonies; that upon arraignment he denied that he was the same person so charged, a jury trial was thereupon had of the issue and the jury found against the appeEant, who thereupon was sentenced for the term of his natural life. The appeEant now contends that there was insufficient proof before the court and jury to sustain the finding of the previous convictions. We find this contention to be without merit. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, BEss, Hefíernan and Schenek, JJ.